Title: From John Adams to Stephen Higginson, 4 October 1785
From: Adams, John
To: Higginson, Stephen


          
            Sir
            Grosvenor Square October 4th 1785
          
          Your judicious Letter of August the Eighth I have received and read with Pleasure. it was a great sattisfaction to me to find, that the representation I had made from time to time to the British Ministry had been in general consistent with your sentiments, although I confess there are some Points in your Letter, which I have hitherto touched only, with reserve
          It is no doubt true that there is a great Ballance against us, and it is very probable it cannot be much lessened, perhaps never fully discharged, without an immediate Change of system at St James’s. of this I despair, because if the Minister was as sensible of the Wisdom and Necessity of a Change as you and I are, he would not have influence enough to Carry the measure through Parliament against the opposition of the Coalition, and the Popular Cry in favour of the Navigation Act. as far as I can perceive they will never admit our oil without Duty, nor with a light one untill they shall have fully tryed the Experiment for introducing the Whale Fishery, I mean the Sperma Cati Whale Fishery into this Kingdom. and found it fail— if they succeed in this attempt, our Whale Trade has no Chance for its preservation but by seeking another Markett.
          Our Rum has great Prejudices against its admittance to Newfoundland Quebec or Nova scotia: because we derive our Mollasses from the French West Indies, and thereby promote their Grouth and prosperity: And the Admission of Our Ships is looked upon as certain ruin to them. Our Fishery then should I think with submission be encouraged and encreased by every means in our Power as well as the Manufacture of Pot Ash, the decline of Which is to me the most astonishing thing of all. this is the fault and disgrace of Our Country, and if our People, are become too Indolent to help themselvs by such means as they have in their Power they must and will suffer and ought not to be pittied.— I am very sorry you ever made remittancees in Rice and Tobacco. the states which grow these articles, have occasion for all they can raise and more, to Pay their own debts and I think that no state should contract more debt than they can pay with their own Produce. The Remittances made by the Nothern states in the Produce of the southern, has raised the Prices in America and lowered it in England
          You have great reason to say that Britain would Consult her own interest in treating with us, because Nations generally do and allways ought: but if you were here, you would soon perceive, that Ministers are stunned and confounded. they know not what to do. they are at a loss to perceive where the Interest of the Nation lies and when they are not they see such deep rooted National prejudices and Habits in their Way, and such formidable Combinations of disappointed Factions Watching every step they take, with a determination to oppose it, right or wrong, that they stand still and do nothing, trusting all things to time and Accident. You say & I have often urged to My Lord Carmarthen the Duke of Richmond and Mr Pitt that the Present system will drive the Commerce of America, to other Countries and force the states, to retaliate: but they dont appear to beleive me, the Massachusetts Acts have alarmed them: it is true: but if they should not be followed by simular Acts of other states, they will have little affect. Your reasoning upon the Fishery is just and conclusive. but it supposes this Principle—Viz. that it is better for the English to encourage our Fishery than the French. this is indisputable in your Mind and mine, but with an Englishman at Present it is Problematical at least. I rather think they have decided the Contrary. they dread our seamen Ships & Wealth more than the French
          The late Acts of the Massachusetts have silenced Impertinance in this Country more than any thing that was ever done, and as far as I can see they must be persevered in and initiated by the other states or We shall loose all our active Commerce, our Navigation and sea Men and become a Nation of me Husband Men. I am not so much of a Platonic republican as to Wish for this. And I know that Commerce is so much the Hobby Horse of My Countrymen that they will explore the Whole Earth before they will submit to it
          There is one infallible Way for you to succeed. Let Congress and all Our Governors, Senators and Reps, put on French Velvets and Ratteens, silks and Cottons and Cloths, and Introduce French Fashions. You will find them as Cheap handsome and Warm. Your Oil may find a Market in France, if you will take French Manufactures. Mr Dickinson found a good Market in France for Oil lately, and Mr Boilstone is going there with his Cargo, as he says. I wish he May.— We have now a good Treaty with Prussia, Tobacco will certainly find a good markett there, and Why not Oil?
          We shall have a long and obstinate struggle, and in my opinion never shall succeed, untill we actually divert our Trade from this Country. the Thing must be done. Threats and Prophecies and Reasonings will avail nothing. When the steed is stolen, this Nation will wish She had shut the stable. but she may never again find the last Animal.— at least he will not be so gentle and tame and Usefull. He may have lost a Limb or contracted diseases, or Learnd wanton Tricks, and often Throw his rider
          The English having the Whole Mediterranean to themselvs, have found a profitable Markett for their Fish, and therefore will not feel so much the inconvenience and Loss of supplying their Newfoundland Fishermen from hence.
          Mr Jefferson and I are sending Mr Barclay to Morroco and Mr Lamb to Algiers. Coll Franks goes as secretary to the Former and Paul Randall Esqr of New York will accompany the Latter. We shall have numberless difficulties, much Time I fear will be required: and Our Presents not rich enough. The difficulties attending all our operations in Europe are so numerous and tedious, that it is enough to tire the Patience of Job. We must now send Agents for the Redemption of Captives as well as to Treat. Captain stevens in a Vessell of Mr Fosters, and Capt Obrien in one of the Irvins of Philadelphia are taken and Carried into Algiers, at Least if the spirit of Forgery has not gone so far as to Counterfeit Letters both to me and Mr Jefferson which have great appearance of Authenticity as long ago as 1778 I engaged earnestly in the Business of Treating with the Barbary Powers: but Dr Franklins opinion allways was that the Freedom of the Navigation of the Mediterranian was not worth the Presents and every thing allways withered more or less that Dr Franklin blasted— I beleive no Man that ever existed had such a reputation for Wisdom and such an Influence, with so many stupid opinions. If I thought his opinions would no longer have influence, I would indeavour to forget the Evil they have done. His opinion that a Treaty with Russia was not worth 5000 £, defeated our Negotiations there, as I believe, His opinion that We ought to fight on the side of France two Wars more against England, will for ought I know bring it to Pass. It will take us twenty Years to get through the perplexities in which his senseless system of Politicks, have involved us and after all the fault of it will be Laid upon others not on him. I wish now that I had gone Home without Leave, with the Definitive Treaty. at least I am apt to flatter myself I could have done more service in Congress than in Europe though I should Probably have found perflexities there as well as here. but there or here I can suggest no more than this—
          1st We must have a Revenue. We can no longer borrow in Europe. and we must not be stingy of it. We must give the Barbary states, presents that will prevail. or We must fit Out Frigates to Cruize for them and fight them the very Insureance upon our Trade will bear the Expence.
          2d We must have Ministers and Consulls in Europe and the Ministers must Live so as to keep us above Contempt, and must be allowed Clerks and Assistance, or the immense Labour upon them Cannot be done
          3d We must explore other Marketts than the British—
          4 We must encourage our own Navigation and Manufactures at least for the present If this system is not pursued, Poor Jefferson and myself shall struggle and Labour in Vain.— the Peoples Expectations will not be answered We Shall be censured. But this is not terrible to me. another thing affects me very much We shall become weak and defenceless. Poor and discontented, very probably Involved in other Wars—and an accursed Military spirit arrising that will attach itself to some European Power Build itself up, under its influence and overturn those systems of Government, for which alone, I would ever have troubled my head with Politicks, or in more modest Words for Which alone I think the People of America ought ever to have contended with G B—
          This is too free a Letter to be sent to any body without requesting a cautious use of it I shall be obliged to you sir for your sentiments from time to time the Measures we are taking with the Barbary states ought not to be made Public—
          Poor New England is the Principle object of jealousy their Intelligence their Valour, but above all their Navigation and seamen and dreaded, both by England and France. their Wisdom Courage and Firmness will be put to the utmost Tryal they must lay their Measures deep to save themselvs This the Massachusetts and New Hampshire have done in their late Acts, which I hope they will persevere in even although they should stand alone, nay tho she should be obliged to make Acts against R Island and Connecticutt as severe as they did to exclude their Paper Bills in 1750— New England must make herself independant of all European Countries, or I fear She will be undone. Manufactures and Navigation will do it She may supply ships to Carry for the southern states, nay Manufactures to supply them in Time if She will,—to this End She must be frugal, and perhaps Poor—for a time, she must be active and Industrious. she must meet her Fate with Patience as well as Courage and spirit. I expect it will be a long Time before the southern states will adopt the same measures. never be discouraged persevere untill they do. and if they never do, you may find your account even in that—
          with great respect I have the Honour to be sir your most Obedient / servant—
        